Citation Nr: 1633454	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-28 059A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a heart condition.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for aggravation of hypertension.  


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The record reflects that the Veteran failed to appear for a requested Board hearing scheduled in July 2016.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Veteran originally reported developing both heart problems and aggravation of hypertension in a June 2009 statement.  Although the Agency of Original Jurisdiction (AOJ) adjudicated both claimed conditions as a single disability in the May 2011 rating decision; due to the distinctness of the disabilities, the Board finds it prudent to separate the claimed disabilities into two distinct claims.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed heart problems and suffered aggravation of hypertension as a result of a being prescribed a new medication for treatment of human immunodeficiency virus (HIV).  The Veteran sought emergency treatment at Prince George Hospital with complaints of chest pain on April 1, 2009.  While a heart diagnosis was not made, stage II hypertension was diagnosed.  The record reveals that a prescription for Atripla was issued the day before, on March 31, 2009.

VA treatment records dated since the emergency treatment reveal that the Veteran has been consistently noted to have risk factors consisting of cardiac factors, and hypertension.  The treatment records additionally reveal that the Veteran has complained of having ongoing chest pain once a week since the prescription was changed.  VA treatment records additionally indicate that the Veteran is allergic to Atripla.  While echocardiograms appear to reveal negative results for cardiac disability, it remains unclear whether the Veteran incurred any sort of heart condition since the prescription for Atripla was made in March 2009.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At present, the record is insufficient to determine whether the Veteran's has a current heart condition or has suffered aggravation of hypertension as a result of VA treatment rendered in March 2009.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiology examination.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner should specifically diagnose and describe all heart conditions found to be present, as well as the Veteran's hypertension, describing any aggravation thereof.

The examiner should then accomplish the following:

(A) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current heart problem or aggravation of hypertension suffered during the pendency of this appeal (since June 2009) is the result of treatment, including the use of prescribed medication (Atripla), provided by VA for treatment of the Veteran's HIV.

(B)  If the Veteran did at least as likely as not develop a heart condition or suffer aggravation of hypertension as a result of treatment rendered by VA, the examiner should then:  

(i)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the proximate cause of either such disability (heart condition and/or aggravation of hypertension) was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA s part in furnishing the treatment; and,

(ii)  Provide an opinion as to whether the proximate cause of either such disability was an event which was not reasonably foreseeable.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, any opinion will be deemed inadequate.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




